                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

MAI LARSEN DESIGNS,                             §
                                                §
                  Plaintiff,                    §
                                                §                     CIVIL NO.
vs.                                             §                 SA-17-CV-1084-ESC
                                                §
WANT2SCRAP, LLC, MICHELLE                       §
PARRISH, CREATIVE SCRAP                         §
DESIGNS,                                        §
                                                §
                  Defendants.                   §

                                     FINAL JUDGMENT

       Before the Court is the above-styled cause of action. On June 3, 2019, the Court granted

summary judgment to Defendants as to all of the claims asserted in Plaintiff’s Second Amended

Complaint. On this day, the Court granted Defendants’ Motion to Dismiss and dismissed all of

the counterclaims asserted in Defendants’ Counterclaim.

       IT IS THEREFORE ORDERED AND ADJUDGED that the parties recover nothing

on their claims and counterclaims and that this action be dismissed.

       SIGNED this 20th day of June, 2019.




                                     ELIZABETH S. ("BETSY") CHESTNEY
                                     UNITED STATES MAGISTRATE JUDGE




                                                1
